Title: The American Commissioners to Jonathan Williams, Jr., 21 November 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Williams, Jonathan Jr.


Sir
Paris Novr. 21. 1777.
You are desired to get from Capt. Adams a particular Account of his being taken, in which he must ascertain as exact as is in his Power at what distance he was from the Coast of France when he was first Chased and when he was actually taken. He must make oath to his narration and send it up to us by the first Courier. If you have knowledge of other Vessels taken by English Ships of War near the Coast of France I wish you to enquire into the particulars of their Capture, and at what distance it may have happened and send up the Account to the Commissioners. I am &c.
SD
Mr Williams
